Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-24, 26-36 and 38-42 are pending in the application.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under “Related Applications” by updating the cited U.S. Application number 16/299,941 with corresponding U.S. Patent number 10,678,607 [pg. 1, paragraph 1 of the amendment to the specification filed on 5/8/20].

Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32 - line 8, “a data component to common to a plurality of request messages…” should read --a data component common to a plurality of request messages…--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22, 24, 30, 32-33 and 38-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 7 (5 and 7), 11 (9 and 11) and 12 of Patent 9,963,338 (hereafter ‘338).  More specifically, as to claims 21-22, 24, 30, 32-33 and 38-39 of the instant application, they are anticipated by claims 1, 3-4, 7, 11 and 12 of Patent ‘338 such that claims 1, 3-4, 7 (5 and 7), 11 (9 and 11) and 12 of Patent ‘338 contain all the limitations of claims 21-22, 24, 30, 32-33 and 38-39 of the instant application.  Claims 21-22, 24, 30, 32-33 and 38-39 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.

Patent 9,965,338
Instant Application
1.  A method of facilitating an exchange of messages between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces (APIs) that includes a targeted API, the method including: 
receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component including a reusable identified schema definition.
21. (New) A method of facilitating an exchange of messages between a remote client application and a server system, the server system supporting a plurality of application program interfaces (APIs) that includes a targeted API, the method comprising: 
receiving a request message generated by the remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component common to a plurality of request messages, the data component including a version identifier that is included in each of the plurality of request messages.


22. (New) The method of claim 21, wherein the data component conforms to a reusable schema.
3. The method of claim 1, wherein each of the plurality of APIs is configured to generate a response message that is sent to the remote client application, responsive to a received request message.
24. (New) The method of claim 21, further comprising, in response to receiving the request message, generating a response message.
4. The method of claim 3, wherein the response message includes an acknowledgement component for acknowledging receipt of the request message, a correlation identifier, a timestamp, error data and version data.
30. (New) The method of claim 24, wherein the response message comprises error information.
5. A system for facilitating an exchange of messages between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces (APIs) that includes a targeted API, the system including: 
processors; and 
a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising, at least: receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component including a reusable identified schema definition.

7. The system of claim 5, wherein the operations further comprise generating a response message that is sent from the server system to the remote client application.
32. (New) A system supporting a plurality of application program interfaces (APIs) that includes a targeted API, the system comprising: 




at least one processor; and 
memory encoding computer executable instructions that, when executed by the at least one processor, performs operations comprising: receive a request message generated by a remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component to common to a plurality of request messages, the data component including a version identifier that is included in each of the plurality of request messages; and
in response to receiving the request message, generate a response message.


33. (New) The system of claim 32, wherein the data component conforms to a reusable schema.
9. A non-transitory machine-readable storage device comprising instructions which, when executed by a machine, cause the machine to perform operations of facilitating an exchange of messages in a trading system between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces, the operations comprising, at least: 
receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component including a reusable identified schema definition.

11. The machine-readable storage device of claim 9, the operations further comprising generating a response message that is to be sent from the server system to the remote client application.
38. (New) A non-transitory computer storage media comprising computer executable instructions that, when executed by at least one processor, perform a method of facilitating an exchange of messages between a remote client application and a server system, the server system supporting a plurality of application program interfaces (APIs) that includes a targeted API, the method comprising:

receiving a request message generated by the remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component common to a plurality of request messages, wherein the common data component of the plurality of request messages conforms to a reusable schema; in response to receiving the request message, generating a response message; and sending the response message to the remote client application.



12. The machine-readable storage device of claim 11, the operations further comprising generating an acknowledgement, a timestamp, a correlation identifier, error data and version data.
39. (New) The non-transitory computer storage media of claim 38, wherein the response message comprises at least one of a time stamp; an acknowledgement; a correlation identifier; versioning information; or a build component.


Claims 21-22, 24 and 38-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 (1 and 2), 3, 11 (9 and 11) and 12 of Patent 9,697,056 (hereafter ‘056).  More specifically, as to claims 21-22, 24 and 38-39 of the instant application, they are anticipated by claims 2, 3, 11 and 12 of Patent ‘056 such that claims 2, 3, 11 and 12 of Patent ‘056 contain all the limitations of claims 21-22, 24 and 38-39 of the instant application.  Claims 21-22, 24 and 38-39 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. 

Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of Patent ‘056, the difference being the claims are in different claim hierarchy.  It is well known to implement claim invention in different claim hierarchy.  It would been obvious to one of ordinary skill in the art at the time the invention was med to implement the claim invention in different hierarchy as a matter of design choice.

Claims 38-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 (9 and 11) and 12 of Patent 9,201,711 (hereafter ‘711).  More specifically, as to claims 38-39 of the instant application, they are anticipated by claims 11 and 12 of Patent ‘711 such that claims 11 and 12 of Patent ‘0711 contain all the limitations of claims 38-39 of the instant application.  Claims 38-39 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 24, 26-30, 32, 35-36 and 41 are rejected under 35 U.S.C. 102(b) as being anticipated by Lam et al. (hereafter Lam) (U.S. Patent 5,926,636).
Lam was cited in applicant’s IDS filed on 10/2/20.

As to claim 21, Lam teaches the invention as claimed including a method of facilitating an exchange of messages between a remote client application and a server system [col. 1, lines 34-38; Fig. 1], the server system supporting a plurality of application program interfaces (APIs) that includes a target API [multiple server computers (i.e. a server architecture/system) each having an API, 522, 520, 505, 506, Fig. 5], the method comprising: 
receiving a request message generated by the remote client application, the request message requesting an activity to be performed by a targeted API, the request message comprising a data component common to a plurality of request messages, the data component including a version identifier that is included in each of the plurality of request messages [message identifies version of client component management API, col. 7, lines 3-19; col. 8, lines 9-29; col. 11, lines 1-19]; functional capability of receiving multiple function calls or calling multiple functions by a client component management API 512 and subsequent generates a RPC_MESSAGE_REQUEST identifying each of the calls or called function and the version of remote client component management API for each of the component management function calls to RPC command module 515 and eventually to API 522 [Figs. 6A-6B and corresponding text]. 

As to claim 24, Lam teaches the invention as claimed including in response to receiving the request, generating a response message [col. 5, lines 26-34; col. 8, lines 11-17 and 38-61].

As to claim 26, Lam teaches the invention as claimed including wherein the response message comprises a second data component common to a plurality of response messages, the second data component including at least one of a timestamp; an acknowledgement; a correlation identifier; versioning information; or a build component [col. 8, lines 38-61; col. 11, lines 1-24; col. 13, lines 48-50].

As to claim 27, Lam teaches the invention as claimed including wherein the acknowledgement comprises an acknowledgement code [message type identifier being a response, col. 11, lines 1-24; col. 13, lines 48-50].

As to claim 28, Lam teaches the invention as claimed including wherein the correlation identifier identifies the request message as being correlated to the response [response message type directed toward remote client process identified by a remote client process identifier, col. 11, lines 1-24; col. 13, lines 48-50].

As to claim 29, Lam teaches the invention as claimed including wherein the versioning information identifies an API version supported by the server system [col. 7, lines 7-13; col. 8, lines 9-29; col. 11, lines 1-19]. 

As to claim 30, Lam teaches the invention as claimed including wherein the response message comprises error information [col. 5, lines 26-34; col. 8, lines 11-17].

As to claim 32, Lam teaches the method of supporting a plurality of APIs, therefore Lam teaches the system for implementing the method.  Furthermore, Lam teaches at least one processor and memory [client and server computer, abstract].

As to claims 35-36, these claims are rejected for the same reason as claim 26 and 28 above.

As to claim 41, Lam teaches the invention as claimed including wherein the version identifier of the request message indicates a version of the targeted API that the remote client application is utilizing [API version of API 512 dictates the version of API 522 that can be use/invoke, col. 7, lines 3-13; col. 8, lines 4-33].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lam as applied to claims 21, 24 and 30 above.

As to claim 31, Lam does not specifically teach an error code and a severity information.  However, Lam disclosed sending an error message [col. 5, lines 26-34; col. 8, lines 11-17].  However, error code and severity level of error are well known in the art.  It would have been obvious to one of an ordinary skill in the art at the time the invention was made, to include additional information pertaining to an error in the returned message to achieve the predictable result of communicating error information.

Claims 22-23, 33-34 and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lam as applied to claims 21 and 32 above in view of US Patent 8,135,796 to Slaughter et al. (hereafter Slaughter). 

As to claim 22, Lam does not specifically teach wherein the data component conforms to a reusable schema.  However, Slaughter teaches XML messages sent to an API that gets validated for conforming to an XML schema [col. 21, lines 12-23].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Slaughter in Lam because they are both in the same field of endeavor in accessing services in a distributed computing environment [Lam, col. 1, lines 34-58; Slaughter, abstract].

As to claim 23, this claim is rejected for the same reason as claim 22 above.  Furthermore, Lam and Slaughter teaches wherein the reusable schema is identified by the version identifier [Slaughter, col. 33, lines 14-20 and 31-33; col. 33, line 57-col. 34, line 5; col. 34, line 20-col. 35, line 15].

As to claims 33-34, these claims are rejected for the same reason as claims 22-23 above.

As to claim 38, this claim is rejected for the same reason as claims 21-22 above.  

As to claim 39, this claim is rejected for the same reason as claim 26 above.  

As to claim 40, this claim is rejected for the same reason as claim 31 above.  

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the invention as recited in claim 42 as a whole.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claim 42 as a whole.

Response to Arguments
Applicant's arguments filed on 5/13/22 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Request to hold double patenting rejection(s) in abeyance.
Lam does not anticipate “the data component including a version identifier that is included in each of the plurality of request messages” because Lam describes a single request message to a single API.  
Examiner respectfully traversed Applicant's remarks:

As to point (a), Applicant is reminded that the filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.  See MPEP 804(I)(B)(1).  
As to point (b), the examiner respectfully disagrees and submits that Lam’s teaching includes the functional capability of receiving multiple function calls or calling multiple functions by a client component management API 512 and subsequent generates a RPC_MESSAGE_REQUEST identifying each of the calls or called function and the version of remote client component management API for each of the component management function calls to RPC command module 515 and eventually to API 522 [col. 7, lines 3-19; Fig. 6A and corresponding text].  More specifically, every function calls or invocations originate from a client received by a particular version of a client/source API (i.e. API 512) is being wrapped/abstracted/packaged in a form of a RPC_MESSAGE_REQUEST including versioning identifier information that is use in determining compatibility with a server/destination API (i.e. API 522) to realized communication.   Therefore, Lam clearly teaches a common data component including a version identifier that is included in each of the plurality of request messages as amended.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QING YUAN WU/Primary Examiner, Art Unit 2199